ORDER
PER CURIAM.
Plaintiff, Robert V. Snyders, appeals from the dismissal of his action for defamation against defendants, St. Louis Post-Dispatch, et al., for failure to state a claim.
We have reviewed the record on appeal and find that no error of law appears. An opinion would have no precedential value. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).1

. Defendants’ requests for this court to dismiss the appeal for the failure of plaintiff’s brief to comply with Rule 84.04 and to assess damages against plaintiff for frivolous appeal under Rule 84.19 are denied.